Citation Nr: 1758993	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the calculated amount of $8,998.14, to include whether the debt resulting from the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 administrative decision by the Committee on Waivers and Compromises housed at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the Veteran's request for a waiver of the debt in the amount of $8,998.14.  

The Veteran requested a hearing before a Veterans Law Judge at the RO in the June 2012 VA Form 9.  A hearing was scheduled in February 2012, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).

This matter was previously before the Board in June 2012 and was remanded for further development.  The claim is now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously stated, this claim was before the Board in June 2012.  At that time, it was remanded, in part, so that the AOJ could provide the Veteran with a straightforward computation showing the creation of the overpayment and a clear explanation of the reasons for the overpayment.  The AOJ was to then readjudicate the issue on appeal considering (1) whether the Veteran's application for a waiver was timely as to the overpayment in the amount of $8,998.14-taking into consideration the demand letter sent, the Veteran's report that he never received notice of this overpayment during his period of incarceration, and any additional evidence submitted by the Veteran on his behalf; and (2) whether the debt in the amount of $8,998.14 was properly/validly created.  If such action did not resolve the claim, a Supplemental Statement of the Case (SSOC) was to be issued.  
While the AOJ provided the Veteran with an explanation of the overpayment, it failed to readjudicate the issue on appeal and issue a SSOC (considering all factors noted above) before returning the case to the Board.  Therefore, the Board finds there was not substantial compliance with its prior remand directives, and remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  In so doing, consider: (a) whether the Veteran's application for a waiver was timely as to the overpayment in the amount of $8,998.14-taking into consideration the demand letter sent, the Veteran's report that he never received notice of this overpayment during his period of incarceration, and any additional evidence submitted by the Veteran on his behalf & (b) whether the debt in the amount of $8,998.14 was properly/validly created. 

If such action does not resolve the claim, a Supplemental Statement of the Case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claim should be returned to this Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




